NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                                 KEVIN CLAY,
                                   Appellant.

                             No. 1 CA-CR 20-0163
                                  FILED 3-23-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-148141-001
                The Honorable Laura M. Reckart, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Robert W. Doyle
Counsel for Appellant
                              STATE v. CLAY
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Kevin Lamonte Clay appeals his felony murder conviction.
Because he shows no error, we affirm.

            FACTS AND PROCEDURAL BACKGROUND1

¶2           Around midnight in October 2017, Roy Wilson and L.G.
(“Victim”) were rummaging through a pile of discarded items near the
street when Clay approached them, flashing cash and asking for help
buying drugs. Wilson and the Victim ignored Clay and he left but soon
returned. This time, however, Clay was smoking methamphetamine, and
Victim accepted Clay’s offer to “party” in his motel room. Wilson joined
them.

¶3             Once in the room, Clay removed his shirt and touched Victim
without her consent. Victim rebuffed these unwanted advances until the
conversation turned to heroin. At that point, Clay pushed Wilson out of
the motel room with $100 and directions to buy more methamphetamine,
leaving Clay and Victim alone. Wilson did not return but instead fell asleep
at a gas station. He woke up several hours later and dashed to the motel,
alarmed that Victim never returned. Wilson could not find the Victim.
Motel security cameras recorded Clay leaving his motel room with a bundle
of sheets, which were later found to contain Victim’s corpse.

¶4            The State indicted Clay on premeditated and felony first-
degree murder, sexual assault, kidnapping, robbery, and abandonment or
concealment of a dead body. The court held a nine-day jury trial. At the
close of evidence, Clay requested a provocation manslaughter instruction,
which the court denied. The jury found him guilty of felony first-degree
murder, kidnapping, and abandonment or concealment of a dead body.



1      We view the facts in the light most favorable to sustaining the
verdict. State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).


                                     2
                              STATE v. CLAY
                            Decision of the Court

Clay appealed his first-degree murder conviction. We have jurisdiction.
See A.R.S. §§ 13-4031, -4033.

                                DISCUSSION

¶5            Clay presses two arguments on appeal. He first argues the
superior court erred by denying his request for a provocation manslaughter
instruction. We review for harmless error, State v. Lewis, 236 Ariz. 336, 346,
¶ 44 (App. 2014), and find none because the jury convicted Clay of first-
degree murder after receiving jury instructions on first-degree and second-
degree murder, State v. Nelson, 229 Ariz. 180, 186, ¶ 24 (2012) (“When a jury
is given a choice between first-degree murder and second-degree murder
and convicts on first-degree murder, it has necessarily rejected
manslaughter.”).

¶6             Second, Clay contends the court should have instructed the
jury to consider first-degree and second-degree murder at the same time.
Because Clay did not raise the objection at trial, we review for fundamental
error. State v. Escalante, 245 Ariz. 135, 138, ¶ 1 (2018). We find no
fundamental error because the jury convicted Clay of first-degree murder
and thus did not need to reach second-degree murder. State v. Canion, 199
Ariz. 227, 231, ¶ 13 (App. 2000). A properly instructed jury considers a
second-degree murder instruction only after acquitting a defendant on both
theories of first-degree murder. Id.

                               CONCLUSION

¶7            Because Clay shows no error, we affirm his conviction.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3